Citation Nr: 1828067	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in pertinent part, denied service connection for the Veteran's obstructive sleep apnea.  In addition, the RO granted the Veteran's claim for service connection for tinnitus, and evaluated it as 10 percent disabling, and further granted his claim for hearing loss of the left ear, evaluating it as noncompensably disabling.  The AOJ also continued the 30 percent rating assigned for the Veteran's post-traumatic migraine  headaches and further continued the noncompensable rating assigned for the Veteran's traumatic brain injury (TBI) residuals.  In addition, the AOJ denied the Veteran's claim for service connection for right ear hearing loss, as well as his claim for service connection for posttraumatic stress disorder (PTSD).  

In the September 2013 notice of disagreement (NOD), the Veteran not only disagreed with the denial of service connection for his obstructive sleep apnea, but he also expressed his disagreement with the denial of a higher rating for his left ear hearing loss, as well as the denial of increased ratings for his post-traumatic migraine headaches and TBI residuals.  The Veteran also disagreed with the denial of his claim for service connection for right ear hearing loss and PTSD.  Although these issues were readjudicated by the Decision Review Officer (DRO) in the September 2014 Statement of the Case (SOC), in the October 2014 VA Form 9, the Veteran specifically indicated that after reviewing the SOC, he only wished to appeal the denial of his claim for service connection for obstructive sleep apnea. As such, this is the only issue on appeal before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.









REMAND

In his May 2012 claim, the Veteran asserted that he developed obstructive sleep apnea as a result of his PTSD.  In a statement dated in June 2012, the Veteran also contended that his sleep apnea is secondary his service-connected TBI residuals.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a) (2017). The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439  (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups. See Hunt v. Derwinski, 1 Vet. App. 292  (1991); Davis v. Principi, 276 F.3d 1341  (Fed. Cir. 2002).

The VA treatment records reflect that the Veteran underwent a polysomnography in January 2014, the results of which showed mild obstructive sleep apnea.  The Veteran is also service-connected TBI residuals.  See December 2011 rating decision.  

The Agency of Original Jurisdiction (AOJ) denied the claim for service connection for obstructive sleep apnea on the basis that evidence was negative for any complaints of, or treatment for, obstructive sleep apnea in service, and the record did not reflect that he sought treatment for this condition for many years after his separation from service.  The AOJ also denied the Veteran's claim for secondary service connection on the basis that PTSD was not currently service-connected.  However, the AOJ did not address the Veteran's claim that his sleep apnea is secondary to his service-connected TBI residuals.  
In the November 2017 646 statement, the Veteran's representative requested that the Veteran be afforded a VA examination in connection to this claim, to ascertain whether his sleep apnea is secondary to his TBI residuals.   

In accordance with the duty-to-assist provisions codified at 38 U.S.C § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), and given the record does not address whether the Veteran's sleep apnea is related to his TBI residuals, additional evidentiary development is required.  As such, the Veteran's claim must be remanded to afford him a VA examination that addresses whether his sleep apnea is was caused or has been chronically worsened by his service-connected TBI residuals.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from any VA facility, to include the Denver VAMC, dated from August 2017 to the present time.  

2. Then, ensure that the Veteran is scheduled for an appropriate VA examination with a VA physician, if available, for the purpose of determining whether his obstructive sleep apnea was caused by or has been chronically worsened by his TBI residuals.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination. 

Following a review of the record and an examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's obstructive sleep apnea was caused or aggravated (chronically worsened) by his service-connected TBI residuals.  Specifically, the examiner is asked to address whether the Veteran's current obstructive sleep apnea was caused or made chronically worse as a result of his service-connected TBI residuals. If so, specify the baseline of the obstructive sleep apnea but for such worsening, and the chronic, measurable increase in this disability resulting from the aggravation. The examiner must provide a thorough and well-reasoned rationale for all opinions provided. 

If the examiner finds that the Veteran's obstructive sleep apnea is not secondary to his service-connected TBI residuals, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case. An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




